Exhibit 10.30
(ALLEN&GLEDHILL LOGO) [d66096d6609601.gif]
Dated 9 February 2009
ProLogis
and
Reco China Logistics Pte Ltd
SUPPLEMENTAL AGREEMENT

     
 
  ALLEN & GLEDHILL LLP
ONE MARINA BOULEVARD #28-00
SINGAPORE 018989

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Contents   Page  
1. Definitions and Interpretation
    - 1 -    
2. Amendments to the Agreement
    - 1 -    
3. Confirmation and Incorporation
    - 6 -    
4. Third Party Rights
    - 6 -    
5. Counterparts
    - 6 -    
6. Governing Law and Arbitration
    - 6 -  

i



--------------------------------------------------------------------------------



 



This Supplemental Agreement is made on 9 February 2009 between:

(1)   ProLogis, a Maryland real estate investment trust whose principal place of
business is at 4545 Airport Way, Denver, Colorado USA 80239 (“ProLogis”); and  
(2)   Reco China Logistics Pte Ltd whose registered office is at 168 Robinson
Road, #37-01 Capital Tower, Singapore 068912 (“RECO”).

Whereas:

(A)   On 23 December 2008, the Parties entered into a Master Implementation
Agreement (the “Agreement”) to reflect the terms upon which ProLogis shall
procure the sale by its Affiliates of, and RECO shall purchase or procure the
purchase by its Affiliates of, the Specified Interests (each term as defined in
the Agreement), upon the terms and conditions set out therein.   (B)  
Completion is being effected in accordance with the terms and conditions of the
Agreement and legal and beneficial interest in and title to the Specified
Interests is being transferred to RECO and its Affiliates.   (C)   The Parties
have agreed to amend the Agreement on the terms and subject to the conditions of
this Supplemental Agreement.

It is agreed as follows:

1.   Definitions and Interpretation   1.1   Words and expressions which have a
defined meaning in the Agreement shall have the same meaning when used in this
Supplemental Agreement.   1.2   Words importing the singular include the plural
and vice versa, words importing a gender include every gender and references to
persons include bodies corporate or unincorporate.   2.   Amendments to the
Agreement   2.1   It is hereby agreed between the Parties that the Agreement
shall be amended with effect from the date hereof as follows:

  2.1.1   by deleting Clause 7.3 in its entirety and substituting with the
following:         “Against compliance with the foregoing provisions, RECO shall
on Completion pay the amount of US$500 million to ProLogis. The balance amount
of US$800 million (in addition of any Adjustment Amount pursuant to Clause 3.4)
(the “Balance Consideration”) shall be paid to ProLogis on the date falling
seven Business Days following the fulfilment or waiver of the Audit Conditions
(as defined in Clause 7A), or on such other date as the Parties may agree in
writing.”;     2.1.2   by inserting new Clauses 7A, 7B and 7C immediately after
Clause 7 as follows:

  “7A.   Audit Conditions     7A.1   Conduct of Audit by ProLogis

- 1 -



--------------------------------------------------------------------------------



 



ProLogis shall immediately after Completion procure that KPMG (or such other
auditor nominated by RECO or its Affiliate) (the “Auditors”) shall promptly and
diligently conduct an audit (each, an “Audit”) of (i) the Barbados Managementco
and each Barbados Targetco that had gross revenue or assets in excess of
BD$1,000,000 (collectively, the “Barbados Entities”) for previous financial
years in which such Barbados Entity had gross revenue or assets in excess of
BD$1,000,000 up to the financial year ended December 31, 2008 (the “Relevant
Years”) in compliance with applicable Barbados laws, and (ii) of each PRCco for
the financial year ended 31 December 2008, such audit to be completed and an
audit opinion in the agreed terms (each, an “Audit Opinion”) issued as soon as
possible. To this end:

  7A.1.1   ProLogis shall bear and be responsible for all costs and expenses
incurred in relation to each Audit; and     7A.1.2   ProLogis shall be solely
responsible for providing any assistance reasonably required by the Auditors for
each Audit, including without limitation, (i) furnishing such documents and
information relating to each Barbados Entity and PRCco as may be reasonably
requested by the Auditors, (ii) responding to any queries or questions the
Auditors may have in relation to the business and operational activities of each
Barbados Entity and PRCco during the Relevant Years, (iii) addressing any
discrepancies raised by the Auditors in relation to the financial books and
records of each Barbados Entity and PRCco, (iv) issuing any and all audit
confirmations as may be required by the Auditors, and (v) providing or procuring
that its officers provide any representation letters required by the Auditors to
issue its Audit Opinion, provided that if any such representation letter has to
be provided, in the reasonable judgement of RECO or by applicable law, by a
director or manager of each Barbados Entity and PRCco, ProLogis shall provide or
procure its officers to provide all such representations, assurances,
undertakings and/or ProLogis shall provide such indemnities as may be required
by such director or manager relating to such representations.

In the event that, in the reasonable judgement of RECO, ProLogis is not
discharging its obligations as set out above or any Audit is not proceeding
smoothly and/or diligently for any reason, RECO or its Affiliates shall have the
right at any time to step in and oversee the conduct of the Audit by the
Auditors at ProLogis’ cost and to the exclusion of ProLogis.

  7A.2   Conduct of Financial Review by RECO     7A.2.1   RECO shall immediately
after Completion procure that Ernst & Young (“EY”) shall promptly and diligently
conduct procedures agreed upon between RECO and EY with respect to each Barbados
Entity (a “Financial Review”) for the Relevant Years, such Financial Review to
be completed and a review report (the “Review Report”) issued within 21 days of
the date hereof to RECO, based on financial and other information relating to
each Barbados Entity as furnished by ProLogis (collectively, the “Furnished
Information”). To this end:

  7A.2.1.1   RECO shall bear and be responsible for all costs and expenses
incurred in relation to the Financial Review; and

- 2 -



--------------------------------------------------------------------------------



 



  7A.2.1.2   ProLogis shall provide any assistance (“Additional Assistance”)
reasonably required by the Auditors for the Financial Review, including without
limitation, (i) furnishing such additional documents and information relating to
each Barbados Entity as may be reasonably requested by EY, (ii) responding to
any queries or questions EY may have in relation to the business and operational
activities of each Barbados Entity during the Relevant Years, and
(iii) addressing any discrepancies raised by EY in relation to the financial
books and records of each Barbados Entity.

  7A.3   Audit Condition     7A.3.1   In the event that (i) the Auditors issue
an unqualified Audit Opinion in relation to each and every Barbados Entity;
(ii) the Review Report confirms that the Furnished Information does not contain
any material irregularities or discrepancies in the financial position of each
Barbados Entity as at 31 December 2008 (and RECO acknowledges that, as far as it
is aware and based on and to the extent of the information provided to it or EY
as at the date hereof, there is no such material irregularity or discrepancy,
save and except for such irregularities or discrepancies which have been
disclosed by RECO to ProLogis, including the issues relating to the injection of
capital by the Barbados Targetcos to the PRCcos in compliance with applicable
PRC law); and (iii) there is no material deviation between the Audit Opinion and
the Furnished Information on the financial position of each Barbados Entity as
at 31 December 2008 ((i), (ii) and (iii) collectively, the “Audit Conditions”),
RECO shall pay the Balance Consideration to ProLogis in accordance with Clause
2.1.1.     7A.3.2   In the event that the Audit Conditions are not satisfied or
waived (in whole or in part and conditionally or unconditionally) by RECO in its
absolute discretion:

  7A.3.2.1   this Supplemental Agreement (other than this Clause 7A.3.2 and
Clauses 1, 2.5, 7B, 7C.2, 10, 11.1 to 11.6 and 11.8 to 11.14 of the Agreement)
shall immediately cease and determine;     7A.3.2.2   neither Party shall have
any claims against the other for costs, damages, compensation or otherwise, save
and except for any claims which have accrued prior to such termination; and    
7A.3.2.3   the Parties shall co-operate and work together to promptly and
diligently implement the Unwinding Process as defined and set out in Clause 7B.

      For the avoidance of doubt, neither the execution of this Agreement nor
the payment of the Balance Consideration is intended to nor shall it affect,
restrict or prejudice any claim which RECO would have been entitled to make or
pursue under the terms of the Agreement or this Supplemental Agreement.     7B.
  Unwinding Process     7B.1   Unwinding Process         The Parties shall
immediately after the termination of this Supplemental Agreement pursuant to
Clause 7A.3.2 do such acts and things and take such steps as may be in their
power to (and procure that other persons) prepare,

- 3 -



--------------------------------------------------------------------------------



 



      execute and deliver and do all such further documents, agreements, deeds
and other instruments, and do such acts and things as may be reasonably required
to restore, as nearly as possible, each Party to the position they were in prior
to Completion. These steps (the “Unwinding Process”) shall include, but not be
limited to, the following:     7B.1.1   the refund by ProLogis to RECO of the
amount of US$500 million paid by RECO pursuant to Clause 2.1.1 as well as other
stamp duty and transfer taxes paid by RECO and/or its Affiliates to acquire the
Specified Interests; and     7B.1.2   the retransfer (the “Retransfer”) by RECO
or its Affiliates to ProLogis or its Affiliates of the Specified Interests on an
“as is, where is” basis, without any representations or warranties (express or
implied) save and except as to title (and only in respect of the period after
Completion and excluding (i) any and all Encumbrances existing or created on or
before Completion; and (ii) any Encumbrances created after Completion arising
from loan facilities or other indebtedness taken up by the Specified ProLogis
Affiliates in the ordinary course of their business).     7B.2   No
Responsibility for Losses         The ProLogis Specified Affiliates shall be
managed and operated in a manner consistent with past practice and in accordance
with the terms and conditions of any management or consultancy agreements
existing as at Completion (as such terms and conditions may be amended from time
to time). RECO shall, to the extent practicable, consult with ProLogis prior to
taking any action in respect of the PRC Projects or Pipeline PRC Projects which
is not in the ordinary course of business of the relevant or affected PRCco. The
Parties accordingly acknowledge and agree that neither RECO or its Affiliates
shall be responsible for any Losses suffered or incurred by ProLogis or its
Affiliates (including, following the completion of the Unwinding Process, the
Specified ProLogis Affiliates) arising from or in connection with the Retransfer
including without limitation, any impairment or deterioration in the value of
the Specified Interests.     7B.3   Costs and Expenses         All and any costs
and expenses (including legal fees) incurred by the Parties and the Specified
ProLogis Affiliates and their subsidiaries in connection with the Unwinding
Process (including without limitation the payment of any stamp duty or other
taxes) shall be borne by ProLogis.     7C.   Warranties and Indemnities     7C.1
  ProLogis Undertakings         ProLogis undertakes to and with RECO as follows
(the “ProLogis Undertakings”) that, except as may be otherwise agreed in writing
between the Parties:     7C.1.1   each Audit shall be conducted in compliance
with applicable Barbados laws or PRC laws (as the case may be) and accounting
principles and each Audit Opinion shall be issued in accordance with
International Financial and Reporting Standards or such other standards as are
applicable in Barbados or PRC (as the case may be) and which comply with
Barbados law or PRC laws (as the case may be) and which are agreed between the
Parties;

- 4 -



--------------------------------------------------------------------------------



 



  7C.1.2   the Furnished Information as well as any information provided to RECO
in connection with the Additional Assistance shall be true, complete and
accurate in all material respects and not misleading;     7C.1.3   save as
expressly disclosed in the Due Diligence Reports and the Disclosure Schedules
contained in Schedule 10 of the Agreement, no financial indebtedness is or
remains due and owing by any of the Specified ProLogis Affiliates or its
subsidiaries to, and no sum remains to be lent to any of the Specified ProLogis
Affiliates or its subsidiaries by, any banks or financial institutions; and    
7C.1.4   save for the powers of attorneys set out in the Disclosure Schedule,
none of the Specified ProLogis Affiliates has given a power of attorney or any
other authority (express, implied or ostensible) which is still outstanding or
effective to any person to enter into any contract or commitment or do anything
on its behalf.     7C.2   Indemnity         ProLogis shall defend, indemnify and
hold harmless RECO and its Affiliates, each Barbados Entity and its officers and
managers in full from and against, and shall promptly reimburse them for, all
and any Losses (including any interest, fines and/or penalties applicable)
arising from, attributable to or in connection with (i) any breach of this
Supplemental Agreement including the ProLogis Undertakings set forth in Clause
7C, and (ii) the failure by each Barbados Entity to conduct an Audit for each of
the Relevant Years.” and

  2.1.3   by deleting Clause 11.4 in its entirety and substituting with the
following:         “Save for any Buyer Indemnitees and/or any RECO Group Company
and their respective directors, officers and managers, who may enforce and rely
on Clauses 3.2.2, 3.5, 7A, 7B, 7C, 8.1, 8.2, 8.8 and 8.9 to the same extent as
if it were a Party to this Agreement, a person who is not a Party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore to enforce any term of this Agreement.”

2.2   Acquisition of Misato       The Parties acknowledge and agree that
notwithstanding the provisions of Clause 8.12 of the Agreement, the acquisition
of the issued share capital of Misato 2 Singco shall be effected within 30 days
after the date of payment of the Balance Consideration instead.   2.3   Transfer
of Targetco Notes       Notwithstanding anything contained in the Agreement or
the allonges relating to the transfer of the Targetco Notes, ProLogis
acknowledges, confirms and agrees with RECO that all of its rights, interest and
entitlements in and to the principal and interest amounts payable on or accrued
and unpaid in respect of the Targetco Notes have been transferred to and vest in
RECO on and with effect from Completion.   2.4   Amounts owing to ProLogis and
its Affiliates       ProLogis undertakes to and agrees with RECO that as at the
date hereof, no further amounts (whether in the form of payables, promissory
notes or otherwise) are due and/or owing directly or indirectly by any of the
Specified ProLogis Affiliates or its subsidiaries to ProLogis and/or its
Affiliates. Accordingly, and without limiting the generality of the foregoing,
to the

- 5 -



--------------------------------------------------------------------------------



 



    extent that the Furnished Information as well as any information provided to
RECO in connection with the Additional Assistance discloses or reflects any
amounts due and owing by any of the Barbados Entities to ProLogis and/or its
Affiliates, all such amounts shall be deemed and treated for all purposes as
having been fully paid and discharged or alternatively, all such amounts shall
be capitalized by the relevant Barbados Entities into new shares to be issued to
RECO or its Affiliates.   2.5   Limitations not to Apply       For the avoidance
of doubt, all and any claims under or pursuant to this Supplemental Agreement
(including without limitation any indemnification claim under Clause 7C.2) shall
not be subject to the restrictions and limitations set out in Clause 8.8 of the
Agreement.   3.   Confirmation and Incorporation   3.1   Except to the extent
expressly amended by the provisions of this Supplemental Agreement, the terms
and conditions of the Agreement are hereby confirmed and shall remain in full
force and effect.   3.2   The Agreement and this Supplemental Agreement shall be
read and construed as one document and this Supplemental Agreement shall be
considered to be part of the Agreement and, without prejudice to the generality
of the foregoing but save as otherwise provided in this Supplemental Agreement,
where the context so allows, all references in the Agreement to “this
Agreement”, “hereof”, “herein”, “herewith”, “hereunder” and words of similar,
shall be read and construed as references to the Agreement as amended, modified
or supplemented by this Supplemental Agreement.   4.   Third Party Rights      
Save as provided in Clause 2.1.3, a person who is not a party to this
Supplemental Agreement has no right under the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore to enforce any term of this Supplemental
Agreement.   5.   Counterparts       This Supplemental Agreement may be entered
into in any number of counterparts, all of which taken together shall constitute
one and the same instrument. Either Party may enter into this Supplemental
Agreement by executing any such counterpart.   6.   Governing Law and
Arbitration   6.1   This Supplemental Agreement shall be governed by and
construed in accordance with the laws of Singapore.

  6.1.1   Any dispute, controversy or claim arising out of or relating to this
Supplemental Agreement, or the breach, termination or invalidity thereof (a
“Dispute”), shall be settled by arbitration administered by the Court of
Arbitration of the International Chamber of Commerce (“ICC”) in accordance with
the Rules of Arbitration of the ICC as presently in force. The Parties agree
that:

  (i)   the number of arbitrators shall be three, with one arbitrator to be
appointed by each Party and the third presiding arbitrator to be of a
nationality and/or

- 6 -



--------------------------------------------------------------------------------



 



      residency other than Singapore, Japan, the United States of America or the
PRC;     (ii)   the place of arbitration shall be Hong Kong; and     (iii)   the
language to be used in the arbitral proceedings shall be English.

  6.1.2   The Parties agree that the documents which start any proceedings in
respect of a Dispute and any other documents required to be served in relation
to those proceedings must be served personally on the Parties at their
registered offices. This Clause 6.1 applies to all such proceedings wherever
started.

- 7 -



--------------------------------------------------------------------------------



 



In witness whereof this Agreement has been entered into on the day and year
first above written.

                 
SIGNED by Edward S. Nekritz
      ü
ý
þ        
 
             
for and on behalf of
             
 
             
ProLogis
        /s/ Edward S. Nekritz
 
   
 
             
in the presence of:
             
 
               
/s/ Michael T. Blair
 
Witness’s signature
               
Name: Michael T. Blair
               
Address: 71 South Wacker Drive
               
               Chicago, Illinois 60606
               
Occupation: Lawyer
               
 
               
SIGNED by Lee Kok Sun
      ü
ý
þ        
 
             
for and on behalf of
             
 
             
RECO China Logistics Pte Ltd
        /s/ Lee Kok Sun
 
   
 
             
in the presence of:
             
 
               
/s/ Richard Young
 
Witness’s signature
               
Name: Richard Young
               
Address: One Marina Boulevard #28-00
               
               Singapore 018989
               
Occupation: Lawyer
               

- 1 -